Exhibit 10.1

STEIN MART, INC.

MANAGEMENT INCENTIVE COMPENSATION PLAN

(As Amended June 6, 2006)

SECTION 1. Purpose. The purpose of the Stein Mart Inc. Management Incentive
Compensation Plan (the “Plan”) is to attract, retain and motivate highly
qualified individuals who are key employees of Stein Mart, Inc. (“Stein Mart”)
and its subsidiaries (together called the “Company”); to attract and retain the
most qualified employees; to obtain the best possible performance from each
Participant; to further underscore the importance of achieving particular
business objectives established for Stein Mart; and to include in Participants’
compensation package a bonus component that is tied directly to the achievement
of those objectives. Such bonus component is intended to qualify as
performance-based compensation under Section 162(m) of the Internal Revenue Code
of 1986, as amended from time to time (the “Code”), and the Plan shall be
interpreted accordingly.

SECTION 2. Definitions. For the purposes of the Plan, the following terms shall
have the following meanings:

“Awards” shall mean the incentive awards made pursuant to the Plan.

“Board of Directors” shall mean the Board of Directors of the Company.

“Code” shall have the meaning set forth in Section 1.

“Committee” shall mean the Compensation Committee of the Board of Directors.

“Company” shall have the meaning set forth in Section 1.

“Covered Person” shall have the meaning set forth in Section 12(f).

“Eligible Employee” shall mean an Employee who is a key member of management of
the Company, as determined by the Committee.

“Employee” shall mean an individual who is on the active payroll of the Company
at any time during the period for which an Award is made under the Plan.

“Establishment Period” shall have the meaning set forth in Section 5.

“Participant” shall mean an Eligible Employee who is selected by the Committee
to participate in the Plan.

“Performance Goals” shall mean the goals for the performance of the Company or a
division of the Company set by the Committee from time to time in connection
with the grant of Performance Shares.

“Performance Period” shall mean a full fiscal year of the Company unless, to the
extent consistent with Section 162(m) of the Code, otherwise determined by the
Committee.

“Performance Shares” shall mean shares of the Company’s common stock which shall
be earned and issued only if and to the extent certain prospective Performance
Goals as provided herein or as set forth in the Award for such shares are met
during the Performance Period.

“Plan” shall have the meaning set forth in Section 1.

“Stein Mart” shall have the meaning set forth in Section 1.

SECTION 3. Effective Date; Term. The Plan is effective as of February 1, 2006,
subject to approval by the Company’s stockholders at the Company’s 2006 Annual
Meeting of Stockholders, and, subject to Section 9, shall remain in effect until
such time as it shall be terminated or modified by the Board of Directors. The
Plan supersedes all previous bonus plans for Participants.

SECTION 4. Maximum Awards. Awards payable with respect to any fiscal year of the
Company to any Participant shall not exceed $2,000,000. Moreover, the aggregate
of all Long-Term Incentive Compensation grants made in options and Performance
Shares) made annually shall be limited to no more than 2.2% of all outstanding
shares of the Company’s common stock.



--------------------------------------------------------------------------------

SECTION 5. Eligibility.

(a) Establishment Period. Within the first 90 days of the applicable Performance
Period (or, if shorter, within the maximum period allowed under Section 162(m)
of the Code) (the “Establishment Period”), the Committee shall select those
Eligible Employees who shall participate in the Plan for such Performance
Period. In determining those Eligible Employees who are selected to participate
in the Plan, the Committee shall give consideration to the contribution made by
the Employee to the achievement of Stein Mart’s established objectives and such
other matters as it shall deem relevant. The Committee shall have the authority
at any time prior to the payment of Awards for the applicable Performance Period
to remove Participants from the Plan for that Performance Period.

(b) Employment. To be eligible to receive an Award, the Eligible Employee must
be employed through the last day of the Performance Period. Notwithstanding the
foregoing, in the discretion of the Committee, Awards may be made to Eligible
Employees who have retired or whose employment has terminated after the
beginning of the Performance Period for which an Award is made, or to the
designee or estate of an Eligible Employee who died prior to the date on which
Stein Mart makes payments with respect to Awards for the applicable Performance
Period, but not unless and until the Committee has certified attainment of the
relevant performance goals in accordance with Section 7(b).

SECTION 6. Awards.

(a) Terms. Subject to the terms of the Plan, the Committee shall have the
authority to determine the terms of any Award.

(b) Committee Actions in Establishment Period. Within the Establishment Period,
the Committee shall establish in writing (i) the length of the Performance
Period, (ii) the Eligible Employees who shall participate in the applicable
Performance Period, and (iii) the performance goal(s) for Awards granted for
that Performance Period.

(c) Performance Goals.

 

  i. General. The performance goal(s) that may be selected by the Committee
shall be based upon one or more of the following criteria: revenue, net cash
provided by operations, return on assets, return on equity, operating income,
gross or operating margins, net income before or after taxes, total earnings,
net operating profit, basic or diluted earnings per share (EPS), total
shareholder return (TSR), relative (versus an index or peer group) TSR, or stock
price. The foregoing criteria may, as determined by the Committee, relate to the
Company, one or more of its subsidiaries, affiliates, divisions or operational
units, or any combination of the foregoing, and may be applied on an absolute
basis and/or be relative to one or more peer companies or indices or any
combination thereof. To the extent required under Section 162(m) of the Code,
within the Establishment Period, the Committee shall define, in writing and in
an objective fashion, the manner of calculating the performance criteria it
selects to use for the applicable Performance Period in order to determine
whether the applicable performance goal(s) have been attained.

 

  ii. Initial Goals. Unless and until modified by the Committee, under the
Long-Term Compensation component of the Management Compensation Plan, the
Performance Shares would be earned (and issued) only if the aggregate EPS goals
as established in a plan for a three year rolling period are achieved. 50% of
the Performance Shares will be earned if the aggregate three year EPS equals the
Threshold (85% of plan), 100% of the Performance Shares will be earned if the
aggregate three year EPS equals the Target (100% of plan), and 150% of the
Performance Shares will be earned if the aggregate three year EPS equals
Superior (115% of plan). The Stock Option component of Long-Term Compensation
would continue to be subject to the vesting requirements of five years, with 1/3
vesting in each of the third, fourth and fifth years,

 

  iii. Special Adjustment for Top Executives. In addition to the Performance
Goals set by the Committee, the number of Performance Shares which shall be
retained by the top five executive officers of the Company shall increase or
decrease the aggregate value of the Long-Term Compensation Performance Share
awards by 20% in either direction based on how the Total Shareholder Return for
the Company over a three year rolling period compares to the Total Shareholder
Return achieved by the Company’s peer group as calculated in the Dow Jones U.S.
Apparel Retail Index.

 

2



--------------------------------------------------------------------------------

(d) Modifications. The Committee is authorized at any time during the
Establishment Period, or any time thereafter (but only to the extent the
exercise of such authority after the Establishment Period would not cause the
applicable Awards to fail to qualify as “qualified performance-based
compensation” under Section 162(m) of the Code), in its sole and absolute
discretion, to adjust or modify the calculation of performance goal(s) for the
applicable Performance Period to the extent permitted under Section 162(m) of
the Code (i) in the event of, or in anticipation of, any unusual or
extraordinary corporate item, transaction, event or development affecting the
Company, or any of its subsidiaries, affiliates, divisions or operating units
(to the extent applicable to such performance goal(s)) or (ii) in recognition
of, or in anticipation of, any other unusual or nonrecurring events affecting
the Company or any of its subsidiaries, affiliates, divisions or operating units
(to the extent applicable to such performance goal(s)), or the financial
statements of the Company or any of its subsidiaries, affiliates, divisions or
operating units (to the extent applicable to such performance goal(s)), or of
changes in applicable rules, rulings, regulations or other requirements of any
governmental body or securities exchange, accounting principles, law or business
conditions.

SECTION 7. Payment of Awards.

(a) Form of Payment. Awards under the plan for a Performance Period may be made
in cash or in a combination of restricted shares, Performance Shares and options
as the Committee shall determine. Unless the Committee determines otherwise,
awards under the Company’s Long-Term Incentive Compensation Plan shall be made
60% in Performance Shares and 40% in Options.

(b) Time of Payment. Cash Awards payable under the Plan for a Performance Period
shall be paid in cash to Participants as soon as administratively possible
following completion of the performance goal certifications required by
Section 7(b), unless the Committee shall determine that any Award or any portion
thereof shall be deferred. In no event may a Participant receive any payment
(i) in respect of an Award unless and until, and only to the extent that, the
performance goal(s) for the applicable Performance Period are achieved and
certified by the Committee in accordance with Section 7(b) and (ii) of any Award
in excess of the limitation set forth in Section 4.

(c) Goal Achievement Determination. Following the completion of the applicable
Performance Period, the Committee shall meet to review and certify in writing
whether, and to what extent, the performance goal(s) for the Performance Period
have been achieved. If the applicable performance goal(s) have been achieved,
the Committee shall then determine the actual size of each Participant’s Award
for the Performance Period. In determining the actual size of an individual
Award for a Performance Period, the Committee may, in its sole judgment, reduce
or eliminate the Award otherwise payable to the Participant for the Performance
Period, based on the level of performance achieved and certified.

SECTION 8. Administration and Interpretation.

(a) Committee Administers. The Committee shall have full authority to administer
the Plan. The Committee shall have full power to construe and interpret the
Plan, establish and amend rules and regulations for its administration, correct
any defect, supply any omission and reconcile any inconsistency in the Plan and
any Award, and perform all other acts relating to the Plan, including the
delegation of administrative responsibilities, that it believes reasonable and
proper and in conformity with the purposes of the Plan and the requirements of
Section 162(m) of the Code.

(b) Committee Determinations. The Committee has sole responsibility for
selecting Eligible Employees and Participants, establishing performance goals,
setting Performance Periods, setting target/maximum Award amounts, certifying
whether performance goals have been attained and determining actual Award
amounts.

(c) Committee Decision Conclusive. Any decision made, or action taken, by the
Committee arising out of or in connection with the interpretation and/or
administration of the Plan shall be final, conclusive and binding on all persons
affected thereby.

(d) Limitations. In no event shall any discretionary authority granted to the
Committee by the Plan be used to (i) provide payment in respect of any Award if
the performance goal(s) for the applicable Performance Period have not been
attained and certified by the Committee, (ii) increase an Award for any
Participant following the Establishment Period, (iii) increase an Award above
the maximum amount payable under Section 4 of the Plan, or (iv) be exercised in
a manner which is inconsistent with Section 162(m) of the Code.

SECTION 9. Amendment/Termination. The Committee shall have the right to amend
the Plan from time to time or to repeal it entirely or to direct the
discontinuance of Awards either temporarily or permanently; provided, however,
that no amendment of the Plan that changes (i) the persons eligible to receive
Awards under the Plan, (ii) the criteria that may be used to set performance
goals under the Plan, as set forth in Section 6(b), or (iii) the maximum Award
payable to an Eligible Employee, as set forth in Section 4, shall be effective
before approval by shareholders in a manner that complies with the requirements
of Section 162(m) of the Code.

 

3



--------------------------------------------------------------------------------

SECTION 10. Special Awards and Other Plans.

(a) Other Incentives. Nothing contained in the Plan shall prohibit Stein Mart
from establishing other special awards or incentive compensation plans providing
for the payment of incentive compensation to Employees (including Eligible
Employees).

(b) Other Plans. Payments or benefits provided to an Eligible Employee under any
stock, deferred compensation, savings, retirement or other employee benefit plan
are governed solely by the terms of such plan.

SECTION 11. Rights of Eligible Employees.

(a) No Right to Continued Employment. Neither the Plan, nor the adoption or
operation of the Plan, nor any documents describing or referring to the Plan (or
any part hereof) shall confer upon any Employee any right to continue in the
employ of Stein Mart.

(b) No Interest in Assets of Company. No individual to whom an Award has been
made or any other party shall have any interest in any asset of Stein Mart until
such amount has been paid.

(c) Rights Not Assignable. No right or interest of any Participant in the Plan
shall be assignable or transferable, or subject to any claims of any creditor or
subject to any lien.

SECTION 12. Miscellaneous.

(a) Expenses. All expenses and costs incurred in connection with the operation
of the Plan shall be borne by Stein Mart, and no part thereof (other than the
amounts of Awards under the Plan) shall be charged against the maximum
limitation of Section 4.

(b) Withholding. All Awards are subject to withholding, where applicable, for
Federal, state, local and foreign taxes.

(c) Savings Clause. Any provision of the Plan that is held to be invalid,
illegal or unenforceable (whether in whole or in part) shall be deemed modified
to the extent, but only to the extent, of such invalidity, illegality or
unenforceability and the remaining provisions of the Plan shall not be affected
thereby.

(d) Applicable Law. The Plan and the rights and obligations of the parties to
the Plan shall be governed by, and construed and interpreted in accordance with,
the laws of the State of Florida (without regard to principles of conflicts of
law).

(e) Successors. All obligations of the Company under the Plan with respect to
Awards granted hereunder shall be binding on any successor to the Company,
including any purchaser of all or substantially all the assets of the Company.

(f) Limitations on Liability; Indemnity. No member of the Board of Directors,
the Committee or any employee of the Company (each such person, a “Covered
Person”) shall be liable for any action taken or omitted to be taken or any
determination made in good faith with respect to the Plan or any Award
hereunder. Each Covered Person shall be indemnified and held harmless by the
Company against and from (i) any loss, cost, liability or expense (including
attorneys’ fees) that may be imposed upon or incurred by such Covered Person in
connection with or resulting from any action, suit or proceeding to which such
Covered Person may be a party or in which such Covered Person may be involved by
reason of any action taken or omitted to be taken under the Plan or any Award
Agreement and (ii) any and all amounts paid by such Covered Person, with the
Company’s approval, in settlement thereof, or paid by such Covered Person in
satisfaction of any judgment in any such action, suit or proceeding against such
Covered Person; provided that the Company shall have the right, at its own
expense, to assume and defend any such action, suit or proceeding and, once the
Company gives notice of its intent to assume the defense, the Company shall have
sole control over such defense with counsel of the Company’s choice. The
foregoing right of indemnification shall not be available to a Covered Person to
the extent that a court of competent jurisdiction in a final judgment or other
final adjudication, in either case not subject to further appeal, determines
that the acts or omissions of such Covered Person giving rise to the
indemnification claim resulted from such Covered Person’s bad faith, fraud or
willful criminal act or omission or that such right of indemnification is
otherwise prohibited by law. The foregoing right of indemnification shall not be
exclusive of any other rights of indemnification to which Covered Persons may be
entitled under the Company’s Restated Certificate of Incorporation or Restated
Bylaws, as a matter of law, or otherwise, or any other power that the Company
may have to indemnify such persons or hold them harmless.

 

4